                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 BUNGE, S.A.,                                                       Case No. 3:19-cv-00491-SB

                       Plaintiff,                                          FINDINGS AND
                                                                       RECOMMENDATION
                v.

 PACIFIC GULF SHIPPING (SINGAPORE)
 PTE. LTD., PACIFIC GULF SHIPPING CO.
 LTD., and DOES 1 through 100,

                       Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Bunge S.A. (“Bunge”) filed this action against defendants Pacific Gulf Shipping

(Singapore) Pte. Ltd. (“PGS-S”) and Pacific Gulf Shipping Co. Ltd. (Marshall Islands) (“PGSC-

MI”) for the recognition, confirmation, and enforcement of a final arbitration award in the

amount of $2,116,353, in addition to attorney’s fees, costs, and interest (the “Award”), rendered

by the London Maritime Arbitrators Association (“LMAA”) in London, England. Bunge also

seeks a finding from the Court that an “alter ego” relationship exists between defendants PGS-S

and PGSC-MI.




PAGE 1 – FINDINGS AND RECOMMENDATION
       In accordance with Fed. R. Civ. P. 55(a), the Clerk entered default against PGS-S and

PGSC-MI on May 31, 2019. Bunge now moves for entry of default judgment against PGS-S and

PGSC-MI pursuant to Fed. R. Civ. P. 55(b). The Court has jurisdiction over this matter pursuant

to 9 U.S.C. § 203, 28 U.S.C. § 1331, and 28 U.S.C. § 1333. For the reasons set forth below, the

Court recommends that the district judge grant Bunge’s motion for default judgment.

                                        BACKGROUND

       Bunge is a foreign corporation, based in Geneva, Switzerland. (Compl. ¶ 4.) Defendant

PGS-S is a private company organized and existing pursuant to the laws of Singapore. (Compl. ¶

5.) PGS-S is registered as a foreign business corporation with the Oregon Secretary of State, with

its registered agent located in Multnomah County, Oregon. (Compl. ¶ 5.) Defendant PGSC-MI is

a private company organized under the laws of The Marshall Islands. (Compl. ¶ 6.)

       Bunge chartered the M/V Suprastar to PGS-S pursuant to a charter form dated January 1,

2018 (the “Charter”). (Compl., Ex. 1.) The Charter provided for a time charter trip from the

Black Sea in Novorossiysk, Russia, to Bangladesh, on terms and conditions set out in the

Charter. (Compl. ¶ 7.) Pursuant to the Charter, PGS-S was to pay Bunge at a daily hire rate of

$15,000 per day, payable every fifteen days in advance, from the time of the vessel’s delivery to

continue until the hour of the day of re-delivery. (Compl. ¶ 9.) The Charter further provided that

any disputes arising from the Charter were to be arbitrated in London, England, under English

law. (Compl. ¶ 9.) PGS-S failed to pay Bunge in accordance with the Charter from May 23, 2018

to October 12, 2018. (Compl. ¶ 11.)

       In July 2018, Bunge commenced an arbitration proceeding against PGS-S before the

LMAA in London, England. (Compl. ¶ 12.) On December 4, 2018, the LMAA issued its Award

in favor of Bunge and against PGS-S in the amount of $2,116,353.11, plus an interest rate of five

percent per annum to be compounded at three-month intervals from August 2, 2018 to the date of
PAGE 2 – FINDINGS AND RECOMMENDATION
payment, and costs plus five percent annual interest thereon. (Compl. ¶ 13 and Ex. 2.) On

January 17, 2019, the High Court of Justice for the Business and Property Courts of England and

Wales certified the Arbitration Award as “final and binding on the parties and any persons

claiming through or under them” for the purpose of enforcement abroad. (Compl. ¶ 14 and Ex.

3.)

       On April 3, 2019, Bunge filed this case, seeking the recognition, confirmation, and

enforcement of the December 2018 Award under the Federal Arbitration Act (“FAA”), and a

finding that an “alter ego” relationship exists between PGS-S and PGSC-MI. (ECF No. 1.)

Bunge served PGS-S with the summons and complaint on April 9, 2019 (ECF No. 13), and

served PGSC-MI on April 23, 2019 (ECF No. 14). Neither PGS-S or PGSC-MI has filed an

answer or otherwise appeared in this action.

       The Court granted Bunge’s motions for entry of default, and the Clerk of Court entered

default as to both PGS-S and PGSC-MI on May 31, 2019. (ECF Nos. 21, 23.) Bunge’s motion

for default judgment followed. (ECF No. 26.)

                                           ANALYSIS

I.     STANDARD OF REVIEW

       Pursuant to Fed. R. Civ. P. 55(a), the Clerk of Court is required to enter an order of

default if a party against whom affirmative relief is sought has failed timely to plead or otherwise

defend an action. See Fed. R. Civ. P. 55(a) (“When a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.”). Once default has been entered,

a defaulting defendant is considered to have admitted all of the well-pleaded allegations of fact

in the plaintiff’s complaint. See Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)



PAGE 3 – FINDINGS AND RECOMMENDATION
(citations omitted) (“[U]pon default the factual allegations of the complaint, except those relating

to the amount of damages, will be taken as true.”).

        Fed. R. Civ. P. 55(b) authorizes a court to enter default judgment against a party whose

default has been entered by the clerk. “The district court’s decision whether to enter a default

judgment is a discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In

exercising this discretion, courts in this circuit consider the factors articulated in Eitel v. McCool,

782 F.2d 1470 (9th Cir. 1986). See J&J Sport Prods., Inc. v. Salas, No. 13–cv–05553, 2015 WL

3429153, at *2 (N.D. Cal. May 27, 2015). The Eitel factors are: (1) the possibility of prejudice to

the plaintiff, (2) the merits of the plaintiff’s substantive claims, (3) the sufficiency of the

operative complaint, (4) the sum of money at stake in the litigation, (5) the possibility of dispute

concerning material facts, (6) whether the default was due to excusable neglect, and (7) the

strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits.

Eitel, 782 F.2d at 1471–72.

II.     DISCUSSION

        A.      Default Judgment

        Bunge has satisfied all of the procedural requirements for entry of default judgment.

Bunge timely served its complaint and summons on both PGS-S and PGSC-MI, and although

Bunge was not required to notify the defendants of its motion for default judgment, Bunge

served both defendants with its motion. (ECF Nos. 27, 29.) Accordingly, the Court has no

concerns regarding whether the defendants received proper notice of these proceedings.

        B.      The Arbitration Award

        Bunge seeks recognition, confirmation, and enforcement of the December 2018 Award.

The FAA incorporates the Convention on the Recognition and Enforcement of Foreign Arbitral



PAGE 4 – FINDINGS AND RECOMMENDATION
Awards (the “Convention”), enabling enforcement in the United States of foreign arbitration

awards that fall under the Convention. See 9 U.S.C. § 201.

        The Award falls under the Convention because it arose out of a legal commercial

relationship not between citizens of the United States. See 9 U.S.C. § 202. Once these

requirements are satisfied, “[t]he court shall confirm the award unless it finds one of the grounds

for refusal or deferral of recognition or enforcement of the award specified in the [] Convention.”

9 U.S.C. § 207 (emphasis added). Defendants have not appeared to submit proof that any refusal

or deferral grounds apply here, and therefore the FAA requires that the Court recognize, confirm,

and enforce the Award.

        C.      PGS-S and PGSC-MI’s Alter-Ego Relationship

        Bunge also seeks a finding that an alter ego relationship exists between PGS-S and

PGSC-MI. Bunge alleges that PGS-S and PGSC-MI are part of a single business enterprise,

known as Pacific Gulf Shipping (“PGS”), that operates in the maritime industry as ship brokers

and charter operators. (Compl. ¶¶ 15-18.) Bunge alleges that PGS-S has shifted its operations

and assets to PGSC-MI and other PGS entities in order to avoid collection of monies it owes to

Bunge. To prevent PGS-S from avoiding its obligation, Bunge seeks a declaration that an alter

ego relationship exists between PGS-S and PGSC-MI, to pierce the corporate veil that typically

shields liability of affiliated entities. See, e.g., State ex rel. Neidig v. Superior Nat’l Ins. Co., 343

Or. 434, 454 (2007) (“‘It is well established that where corporate affairs are confused with those

of . . . an affiliate corporation the corporate veil may be lifted to protect persons whose rights

have been jeopardized by the corporate device.’”) (citation omitted).

        Accepting the allegations in Bunge’s complaint as true, as it must on a motion for default

judgment, the Court finds that PGS-S and PGSC-MI are acting as a single business enterprise.

PGS-S and PGSC-MI are commonly owned, operated, and controlled by Masood Tariq
PAGE 5 – FINDINGS AND RECOMMENDATION
Baghpatee and Faisal Baghpati (Compl. ¶¶ 19-27), and have blurred their separate corporate

identities. (Compl. ¶¶ 28-29.) PGS-S and PGSC-MI commingle assets, use the same bank

account, and do not maintain arms’-length relationships with other PGS entities. (Compl. ¶¶ 30-

34.) Finally, PGS-S and PGSC-MI have shifted their assets around to avoid collection from

creditors, including Bunge. (Compl. ¶¶ 35-42.) Both federal common law and Oregon state law

support the finding of an alter ego relationship between PGS-S and PGSC-MI.

       D.      The Eitel Factors

       The Eitel factors, when considered together, weigh in favor of granting default judgment:

       •       First factor (prejudice): Bunge will suffer prejudice if the Court declines to enter

default judgment, because Bunge complied with the Charter to resolve disputes by arbitration but

PGS-S has refused to pay the final arbitration award and Bunge’s collection efforts have proven

futile. See Laborers’ Int’l Union of N. Am., Local 89, AFL-CIO v. MEK Enters., No.

317CV01614BENNLS, 2017 WL 6049380, at *2 (S.D. Cal. Dec. 5, 2017) (“Petitioner will be

prejudiced if it has no way of enforcing the arbitration award.”).

       •       Second (merits) and third (sufficiency of complaint) factors: As discussed above,

the facts Bunge alleges in its complaint support enforcement of the Award and a finding that

PGS-S and PGSC-MI are alter egos.

       •       Fourth factor (money at stake): In evaluating the fourth Eitel factor, the Court

considers the amount of money at stake in relation to the seriousness of the defendants’ conduct.

Here, the amount in controversy was the result of an arbitration proceeding, and PGS-S had the

opportunity to dispute the amount at the arbitration proceeding or by filing an appeal. Although

Bunge’s alleged damages are high, the damages are consistent with the factual allegations in




PAGE 6 – FINDINGS AND RECOMMENDATION
Bunge’s complaint. For these reasons, the fourth Eitel factor weighs in favor of granting default

judgment.

       •       Fifth factor (disputed facts): Bunge seeks to enforce an arbitration award that has

been certified by the High Court of Justice for the Business and Property Courts of England and

Wales. Even if the defendants have a different view of the underlying facts, the facts material to

the recognition, confirmation, and enforcement of the Award appear to be undisputable.

       •       Sixth factor (excusable neglect): Both defendants were served, but failed to

appear to defend this action, and it is therefore unlikely that their failure to appear was due to

excusable neglect. See, e.g., Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916,

919 n.19 (C.D. Cal. 2010) (finding that a failure to appear by the party was not due to excusable

neglect where the plaintiff properly served the defendants).

       •       Seventh factor (public policy): The Ninth Circuit has endorsed the policy that

cases be decided on the merits “whenever possible.” Eitel, 782 F.2d at 1472. Nevertheless, the

fact that Rule 55 provides for the availability of default judgment demonstrates that “this

preference, standing alone, is not dispositive.” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d

1172, 1177 (C.D. Cal. 2002). Courts may resolve a case by default judgment when a “decision

on the merits [is] impractical, if not impossible.” Id. Here, the defendants have chosen not to

appear, rendering a decision on the merits impossible.

       Considered together, the Court finds that the Eitel factors support entering default

judgment in favor of Bunge.

       E.      Damages

       In entering default judgment, a court must accept the plaintiff’s facts in the complaint as

true, but the plaintiff must still prove damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915,



PAGE 7 – FINDINGS AND RECOMMENDATION
917-18 (9th Cir. 1987). “The plaintiff is required to provide evidence of its damages, and the

damages sought must not be different in kind or amount from those set forth in the complaint.”

Amini Innovation Corp. v. KTY Int’l Mktg., 768 F. Supp. 2d 1049, 1054 (C.D. Cal. 2011). “In

determining damages, a court can rely on the declarations submitted by the plaintiff[.]” Philip

Morris USA Inc. v. Castworld Prod., Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003).

       Relying on the materials Bunge submitted in support of its motion, the Court

recommends that the district judge award Bunge damages in the requested amount of

$2,240,809.94 (consisting of the $2,116,353.11 Award, interest totaling $108,749.78 as of

August 9, 2019, and the $15,707.05 in arbitration costs), and the costs Bunge incurred in

bringing in this action.

                                         CONCLUSION

       For the reasons stated, the Court recommends that the district judge GRANT Bunge’s

motion for default judgment (ECF No. 26), enter judgment against defendants PGS-S and PGSC-

MI, and award damages in the amount of $2,240,809.94 and the costs incurred in this action

(upon Bunge’s submission of a cost bill).

                                    SCHEDULING ORDER

       The Court will refer its Findings and Recommendation to a district judge. Objections, if

any, are due within fourteen (14) days. If no objections are filed, the Findings and

Recommendation will go under advisement on that date. If objections are filed, a response is due

within fourteen (14) days. When the response is due or filed, whichever date is earlier, the

Findings and Recommendation will go under advisement.

       DATED this 17th day of December, 2019.


                                                     STACIE F. BECKERMAN
                                                     United States Magistrate Judge

PAGE 8 – FINDINGS AND RECOMMENDATION
